DETAILED ACTION

Claims 1 and 4 have been amended. Claims 1-4 remain pending in the application.
Claims 1 and 4 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to the claims have overcome each and every objection previously set forth in the previous office action. As a result, each and every objection have been withdrawn. 

Applicant's arguments regarding 35 USC § 103 rejections with respect to amended claims have been fully considered but in moot in view of new ground of rejection.

Independent claims 1 and 4 have been amended to further specify:
stop creation of the oscillation component command during oscillation operation when it is determined as the surface quality-prioritized machining part.

WATANABE does not explicitly teach:
determine a surface quality-prioritized machining part in the oscillation cutting block, and stopping creating the oscillation during oscillation operation component when it is determined as the surface quality-prioritized machining part.
Prior art of record WATANABE M teaches determine a surface quality-prioritized machining part in the oscillation cutting block, and stopping creating the oscillation during oscillation operation component when it is determined as the surface quality-prioritized machining part (Fig. 16 [0066] when the remaining distance up to the end position is smaller than the distance in the Z-axis direction to be moved during one cycle of the vibration – determine  a surface quality-prioritized machining part in an oscillation cutting block of the machining program, stop superimposing the vibration – stop the oscillation component command during oscillation operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WATANABE to incorporate the teachings of WATANABE M because they all directed to numerical cutting processes. Determining a surface quality-prioritized machining part in the oscillation cutting block, and stopping creating the oscillation during oscillation operation component when it is determined as the surface quality-prioritized machining part will help not to cause undesired positional deviation (WATANABE M: [0057]).

The teachings of WATANABE and WATANABE M as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Another iteration of claim analysis has been made.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
 
The claim 1 recites:
A numerical control device for a cutting device, the numerical control device comprising a processor, the processor being configured to:
analyze a machining program and determine a surface quality-prioritized machining part in an oscillation cutting block of the machining program;
create an oscillation component command for oscillation cutting and send the created oscillation component command to a servo motor when it is not determined as the surface quality-prioritized machining part; and
stop creation of the oscillation component command during oscillation operation when it is determined as the surface quality-prioritized machining part.

Step 1: 
The claim recites a numerical control device. Thus, the claim is directed to a product, which are statutory categories of invention. 

Step 2A Prong one:
The limitation of analyze a machining program and determine a surface quality-prioritized machining part in an oscillation cutting block of the machining program, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “analyze” and “determine” in the context of this claim encompasses the user mentally studies the oscillation cutting block of the machining program and look for a finishing end cutting cycle, with help of a pen and paper, as long as the program are very simple. The limitation of create an oscillation component command for oscillation cutting when it is not determined as the surface quality-prioritized machining part, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “create” in the context of this claim encompasses the user mentally drafts a command and converts it to code when the cutting cycle is not a finishing end cutting cycle, with help of a pen and paper, as long as the command is very simple. The limitation of stop creation of the oscillation component command during oscillation operation when it is determined as the surface quality-prioritized machining part, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “stop creation” in the context of this claim encompasses the user mentally stops drafting and converting when it is determined as the surface quality-prioritized machining part. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
Besides the abstract ideas, the claim recites the additional limitations of send the created oscillation component command to a servo motor. These additional limitations represent mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality, and merely applying general computing function that is necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited “processors” and “machining program” are additional elements which are to implement the system. But the “processors” and “machining program” are recited generically that they represent no more than mere instructions to apply the judicial exceptions on apparatus. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of computer. Even when viewed in combination, these additional limitation and additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
The claim as a whole does not amounts to significantly more than the recited exception. The claim has the following additional limitations and elements:
1) “processors” and “machining program”;
2) send the created oscillation component command to a servo motor;
3) for a cutting device.
Regarding 1), as explained previously, “processors” and “machining program” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Regarding 2), as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The numerical control device for receiving, storing, transmitting data and instructions and executing instructions for cutting device, as disclosed in WATANABE US 20180281090 A1, are also well-known. These limitations therefore remain insignificant extra-solution activities even upon reconsideration. 3) merely further limit the scope of abstract ideas or stating merely technical environment of these abstract ideas. Thus, 1) – 3) do not amount to significantly more. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Regarding claims 2-4:

Step 1: Claims 2-4 recite numerical control device. Thus, the claim is directed to a product, which are statutory categories of invention.

Step 2A Prong one:
Similar to claim 1, the claims recite additional determine …, determines …, analyze …, create …, and stop creation …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong two:
Similar to claim 1, besides the abstract ideas, the claim recites send …, that are necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited “processors” and “machining program” are additional elements which are configured to implement the apparatus, method steps and program. But the “processors” and “machining program” are recited generically that they represent no more than mere instructions to apply the judicial exceptions on apparatus. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional limitations and elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
Similar to claim 1, the additional elements, as explained previously, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept; the additional limitations, as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The other recited additional limitations and elements in the claims either merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas that it does not impose any meaningful limits on practicing the abstract idea, for example, “a machining settings switching command in the machining program”. The claim as a whole does not amount to significantly more than the recited exception. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 4 recite “when it is not determined …” and “when it is determined” that direct to contingent limitation. The broadest reasonable interpretation of a device claim having contingent limitations requires having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (See MPEP §2111.04 (II)). For examination purpose, “when it is not determined …” will be construed as “in respond to that it is not determined …” and “when it is determined …” will be construed as “in respond to that it is determined …”.

Regarding dependent Claims 2-3, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE US 20180281090 A1, in view of WATANABE M DE 112014007112 T51.

Regarding claim 1, WATANABE teaches a numerical control device for a cutting device (Fig. 1 [0009] [0069] NC apparatus 1), the numerical control device comprising a processor, the processor being configured to:
analyze a machining program ([0076] vibration-command analysis unit analyzes the machining program to determine whether a vibration command is contained in the machining program, and to provide a vibration condition - an oscillation component command for oscillation cutting to interpolation processing unit – oscillation component creating unit, and to command the servomotors 11 through the interpolation processing unit);
create an oscillation component command for oscillation cutting when it is determined the machining program block is an oscillation cutting block and send the created oscillation component command to a servo motor ([0076] [0080] ] vibration-command analysis unit to determine whether a vibration command is contained in the machining program, and to provide a vibration condition - an oscillation component command for oscillation cutting to interpolation processing unit – oscillation component creating unit, and to command the servomotors 11 through the interpolation processing unit); and
stop creation of the oscillation component command when the cutting block is a surface quality-prioritized machining part ([0098] at the finishing cycle 4th time cutting, vibration is stopped to ensure that the vibration does not cause the workpiece to be cut deeper than target).
determine a surface quality-prioritized machining part in the oscillation cutting block, and stopping creating the oscillation during oscillation operation component when it is determined as the surface quality-prioritized machining part.
WATANABE M teaches determine a surface quality-prioritized machining part in the oscillation cutting block, and stopping creating the oscillation during oscillation operation component when it is determined as the surface quality-prioritized machining part (Fig. 16 [0066] when the remaining distance up to the end position is smaller than the distance in the Z-axis direction to be moved during one cycle of the vibration – determine  a surface quality-prioritized machining part in an oscillation cutting block of the machining program, stop superimposing the vibration – stop the oscillation component command during oscillation operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WATANABE to incorporate the teachings of WATANABE M because they all directed to numerical cutting processes. Determining a surface quality-prioritized machining part in the oscillation cutting block, and stopping creating the oscillation during oscillation operation component when it is determined as the surface quality-prioritized machining part will help not to cause undesired positional deviation (WATANABE M: [0057]).
WATANABE teaches:
[0009] …, … a numerical control apparatus that includes: a drive unit to control a main shaft that rotates a workpiece, a first drive shaft that feeds to move a cutting tool relatively to the workpiece along a perpendicular direction to a lead direction of a thread to be formed in a machining process, and a second drive shaft that feeds to move the cutting tool relatively to the workpiece along the lead direction; and a vibration unit to superimpose, on a movement of the first drive shaft, a vibration that is a reciprocating feed movement having a period having a predetermined ratio with a rotation period of the main shaft, and that performs a thread cutting process for forming a thread on the workpiece by moving the cutting tool and the workpiece relative to each other and performing a cut process more than once on the workpiece.

    PNG
    media_image1.png
    775
    491
    media_image1.png
    Greyscale

[0069] FIG. 1 is a block diagram illustrating an exemplary configuration of a numerical control apparatus 1 according to a first embodiment. The numerical control apparatus 1 includes a drive unit 10, which drives at least one of a workpiece and a tool, …

    PNG
    media_image2.png
    382
    839
    media_image2.png
    Greyscale

[0076] The analysis processing unit 45 includes a movement-command generation unit 451, which reads the machining program 432 including one or more blocks, analyzes every block of the machining program 432 that has been read, reads a movement path and a feed speed, and generates a movement command for movement to be made in one block, and a vibration-command analysis unit 452, which analyzes the machining program 432 to determine whether a vibration command is contained and, if a vibration command is contained, provides a vibration condition contained in the vibration command to the interpolation processing unit 48. A vibration condition generated by the vibration-command analysis unit 452 includes, for example, an amplitude of a low frequency vibration.
[0080] … a low-frequency vibration thread cutting process to be described hereinafter can be performed when both or one of the workpiece 61 and the tool 62, which are/is to be moved, are/is equipped with the servomotors 11 …
[0098] …, control is performed such that the superimposition of the vibration does not cause the workpiece 61 to be cut deeper than the program command path. In FIG. 18, a thread cutting process performed the first time to a thread cutting process performed the third time are low-frequency vibration thread cutting processes, and a thread cutting process performed the fourth time is a finishing process involving no vibration.
WATANABE M teaches:

    PNG
    media_image3.png
    413
    740
    media_image3.png
    Greyscale

[0066] ... The operating method A is a method which ends the vibration before reaching the end position of tapping in low-frequency vibration tapping. …, and when the remaining distance up to the tapping command end position is smaller than the distance in the Z-axis direction to be moved during one cycle of the vibration, the drive unit 10 to stop superimposing the vibration. Thereafter, as indicated by (3) in Fig. 16, it performs tapping without superimposing vibration up to the tapping command end position. …

Regarding claim 2, WATANABE further teaches processor determines an oscillation cutting block in a finish machining shape of a multiple fixed cycle as the surface quality-prioritized machining part ([0098]).

Regarding claim 3, WATANABE further teaches the processor determines an oscillation cutting block having a smaller cut amount than a predetermined value as a surface quality- prioritized machining part (WATANABE: [0098] stopping vibration so that superimposition of the vibration and cutting depth does not cut deeper that target, means stopping vibration when the remaining cutting depth is smaller than the vibration amplitude).
WATANABE M further teaches the processor determines an oscillation cutting block having a smaller cut amount than a predetermined value as a surface quality- prioritized machining part (WATANABE M: [0066] stopping vibration with remaining cutting distance is less than the travel length in one vibration cycle).

Regarding claim 4, WATANABE and WATANABE M together teach similar limitations to that of claim 1 therefore is rejected on the same basis. In addition, WATANABE further teach a finish machining determination unit configured to determine as being a surface quality-prioritized machining part based on a machining settings switching command in the machining program (Fig. 32 [0183] in machining program, “A0.0” – a machining setting command indicating a surface quality-prioritized machining part).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL TANG/Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  WATANABE and WATANABE M are the prior arts of record